t c memo united_states tax_court nina h kazazian petitioner v commissioner of internal revenue respondent docket no filed date nina h kazazian pro_se gerard mackey and peter n scharff for respondent memorandum opinion lauber judge this case is before the court on petitioner’s motion for award of litigation and administrative costs pursuant to sec_7430 and rule neither party requested a hearing on this matter and no material fact is in 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and continued dispute we will therefore decide petitioner’s motion on the basis of the parties’ submissions and the existing record see rule a we conclude that petitioner is not a prevailing_party within the meaning of sec_7430 even if she were a prevailing_party she has not proven that she incurred meaningful costs with respect to the innocent spouse issue that is the subject of this case we will accordingly deny her request for litigation and administrative costs background the following facts are derived from the parties’ pleadings and motion papers including the declarations and the exhibits attached thereto petitioner resided in colorado when she filed her petition during petitioner practiced law as a sole_proprietor and owned rental real_estate she filed a joint federal_income_tax return for with michael j stackpool this return was prepared by hulet watson and associates hulet and was filed on date included with the return was a continued procedure we round all monetary amounts to the nearest dollar 2petitioner moved to sweden after she filed her petition but before she filed her motion for litigation and administrative costs absent stipulation to the con- trary the proper appellate venue is generally the circuit in which the taxpayer re- sided on the date that the tax_court petition was filed sec_7482 schedule c profit or loss from business that reported income and expenses attributable to petitioner’s legal practice and a schedule e supplemental income and loss that reported income expenses and losses attributable to petitioner’s rental_real_estate_activities the joint_return showed an overpayment of dollar_figure and requested a refund the internal_revenue_service irs paid the refund by depositing dollar_figure into a bank account titled in mr stackpool’s name and dollar_figure into a bank account titled in petitioner’s name petitioner and mr stackpool separated in date and divorced in for petitioner filed her form_1040 u s individual income_tax re- turn as married_filing_separately and for she filed her return as single for each year she reported the income and expenses of her law practice on a schedule c and the income and expenses of her rental_real_estate_activities on a schedule e respondent selected the joint_return and petitioner’ sec_2010 and sec_2011 individual returns for examination during the examination petitioner and mr stackpool each requested with respect to the joint_return relief from joint_and_several_liability pursuant to sec_6015 commonly called innocent spouse relief by filing a form_8857 request for innocent spouse relief in its examina- tion report the irs proposed to disallow deductions for petitioner’s schedule e losses for all three years on the ground that they were passive losses under sec_469 to disallow a claimed deduction for a net_operating_loss nol carryforward to arising from petitioner’s reported schedule e loss for to disallow a portion of petitioner’s schedule c deductions for lack of substantiation to impose accuracy-related_penalties under sec_6662 for all three years and to reject both petitioner’s and mr stackpool’s requests for innocent spouse relief petitioner and mr stackpool challenged the examination_report at the irs appeals_office following a conference the appeals officer ao recommended the following adjustments to the examination_report of petitioner’s claimed deductions for schedule e losses and deduction for the nol carryforward would be allowed given the hazards_of_litigation on the question whether she qualified as a real_estate_professional see sec_469 petitioner’s claimed schedule c deductions would be allowed in full as having been adequately sub- stantiated and the irs would concede the accuracy-related_penalty these adjustments yielded a proposed deficiency of dollar_figure for and smaller defic- iencies for and on the question of relief from joint_and_several_liability the ao concluded that mr stackpool was entitled to partial relief and petitioner to none with re- spect to sec_6015 and c the ao concluded that petitioner was entitled to no relief because all of the erroneous items were attributable to her rental_real_estate_activities and thus were known to her with respect to equitable relief under sec_6015 the ao concluded that only one of the seven factors viz marital status in revproc_2013_34 2013_43_irb_397 weighed in petitioner’s favor as to the other factors the ao found among other things that petitioner owned substantial real_estate_assets including a condo in vail colorado and did not show that liability for the tax_deficiency would cause her economic hardship had actual knowledge of the erroneous items giving rise to the tax_deficiency and derived a substantial benefit from the erroneous items by re- ceiving a tax_refund of dollar_figure largely attributable to withholding from mr stackpool’s wages mr stackpool and petitioner both alleged spousal abuse in support of their requests for innocent spouse relief the ao noted that their short-lived marriage was tumultuous with the police having been called to their residence on several occasions indeed mr stackpool ultimately secured a judicial restraining order against petitioner which she violated on at least one occasion leading to her arrest and jailing but the ao concluded that any abuse petitioner encountered played no role in the preparation and filing of the joint_return petitioner and mr stackpool had separated before then and she actively engaged with hulet in the details of preparing the return as evidenced by substantial email communications between them taking all of these facts into account the ao concluded that petitioner was entitled to no relief and that mr stackpool was entitled to relief with respect to dollar_figure of the dollar_figure proposed deficiency on date petitioner executed a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept over- assessment consenting to the assessment of the deficiency but not to the denial of innocent spouse relief for mr stackpool executed a form 870-ad by which he consented to the granting of partial relief from joint_and_several_liability and an assessment of dollar_figure for dollar_figure dollar_figure and petitioner exe- cuted forms 870-ad covering all issues for and on date the irs sent petitioner a final appeals determination re- jecting her request for innocent spouse relief for on date she time- ly petitioned this court to challenge that determination in his answer and amend- ed answer respondent adhered to his position that petitioner was entitled to no in- nocent spouse relief 3the record does not include the ao’s analysis of mr stackpool’s request for innocent spouse relief however his analysis of petitioner’s request for relief states that the nonrequesting spouse wants to be relieved of dollar_figure because that is the amount of withholdings he overpaid to the requesting spouse the case was calendared for trial on date in new york on date the parties filed a stipulation of settled issues in which they agreed that petitioner is granted relief under sec_6015 in the amount of dollar_figure for taxable_year on date petitioner filed a motion for reasonable litigation and administrative costs to which respondent filed a response on sep- tember extensive briefing by both parties ensued discussion sec_7430 provides for the award of litigation and or administrative costs to a taxpayer in a proceeding involving the determination of any_tax interest or penalty such an award may be made where the taxpayer is the prevailing_party has exhausted administrative remedies within the irs has not un- reasonably protracted the proceeding and has claimed reasonable costs sec_7430 b c and polz v commissioner tcmemo_2011_ nguyen v commissioner tcmemo_2003_313 respondent concedes that the second and third of these requirements are satisfied here these requirements are conjunctive thus failure to satisfy any one pre- cludes an award of costs to the taxpayer see 88_tc_492 marten v commissioner tcmemo_2000_186 the taxpayer has the burden of establishing that he or she has satisfied each of these requirements rule e to be the prevailing_party the taxpayer must have substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and must satisfy a net_worth requirement sec_7430 respondent concedes that petitioner meets the net_worth require- ment a taxpayer will not be treated as the prevailing_party if the position_of_the_united_states in the proceeding was substantially justified sec_7430 the commissioner has the burden of proving that his position was substantially justified id see 108_tc_430 where a taxpayer seeks both litigation and administrative costs we apply the substantially justified standard with respect to the irs’ position on two sep- arate dates see id pincite for purposes of the administrative_proceeding the irs’ position is that taken at the earlier of the date the taxpayer receives the determination of the irs appeals_office or the date of the notice_of_deficiency sec_7430 for purposes of a tax_court proceeding the irs’ position is that taken at the time the commissioner files his answer e g 861_f2d_131 5th cir aff’g 89_tc_79 respondent maintained the same position in the final appeals determination and in his answer to the petition viz that petitioner was not entitled to relief from joint_and_several_liability for under sec_6015 c or f we will ac- cordingly evaluate those positions together see huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 maggie mgmt co t c pincite a petitioner’s status as a prevailing_party the position_of_the_united_states is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis both in law and fact 106_tc_76 citing 487_us_552 see also 100_tc_457 aff’d in part rev’d in part 43_f3d_172 5th cir sher t c pincite the determination of reasonableness is based on all the facts of the case and the available legal precedent 94_tc_685 in determining whether the commissioner’s position was substantially justified we consider the basis for his legal position and the manner in which he maintained that position the commissioner’s position may be substantially justified even if incorrect ‘if a reasonable person could think it correct ’ fitz- patrick v commissioner tcmemo_2017_88 at quoting maggie mgmt co t c pincite the fact that the irs loses a case or makes a concession does not by itself establish that the position taken is unreasonable but is a factor that may be considered maggie mgmt co t c pincite see 991_f2d_359 7th cir 92_tc_760 fitzpatrick at we conclude that the irs’ position in this case as reflected in the final ap- peals determination denying petitioner’s claim for relief under sec_6015 c and f was substantially justified to be entitled to relief under subsection b the taxpayer must show among other things that in signing the return she did not know and had no reason to know there was an understatement_of_tax on the return sec_6015 the ao reasonably found that petitioner was directly involved in preparation of the return and had actual knowledge of the erro- neous items on that return--ie the partially disallowed real_estate loss deduction and the partially disallowed nol carryforward deduction--because those items were attributable to activities in which she actively engaged see eg doyle v commissioner tcmemo_2003_96 aff’d 94_fedappx_949 3d cir petitioner asserts that the erroneous items were not attributable to her be- cause hulet acting on behalf of mr stackpool allegedly made the decision to treat her as a real_estate_professional without consulting her there is no factual basis for this argument petitioner actively engaged with hulet in the preparation of the joint_return at the irs appeals_conference petitioner affirmatively contended that she was a real_estate_professional indeed she convinced the ao that the irs had litigation hazards on this point we agree with respondent that the erroneous items were attributable to petitioner and that denial of relief under sec_6015 was substantially justified sec_6015 provides proportional relief in specified circumstances to a requesting spouse who is no longer married to or is legally_separated from the nonrequesting spouse see sec_6015 115_tc_183 aff’d 282_f3d_326 5th cir since all of the erroneous items in this case arose from petitioner’s rental_real_estate_activities the ao rea- sonably concluded that of those items would be allocated to her if she had filed separately see sec_6015 by definition therefore no proportional relief would be available under subsection c a taxpayer who does not qualify for relief under subsection b or c may seek equitable relief under subsection f which permits relief from joint and sev- eral liability if it would be inequitable to hold the requesting spouse liable for the deficiency on the basis of all the facts and circumstances the irs con- siders a nonexclusive list of factors to determine whether relief under sec_6015 is warranted marital status economic hardship knowledge or reason to know legal_obligation significant benefit compliance with income_tax laws and mental or physical health revproc_2013_34 sec_4 i r b pincite the irs also considers whether the requesting spouse was abused before the return was filed id sec_4 c iv i r b pincite the ao addressed these seven factors in a lengthy memorandum and con- cluded that only one factor marital status weighed in favor of relief he found that petitioner’s actual knowledge of the erroneous items weighed against relief that she had failed to submit persuasive evidence of economic hardship or poor health and that the other factors were neutral or weighed against relief he con- cluded that petitioner was both the perpetrator and the victim of spousal abuse but that any abuse she suffered had no impact on how the joint_return was pre- pared or filed in challenging the reasonableness of the ao’s determination petitioner re- lies heavily on her charge of spousal abuse generally abuse is a relevant factor where it undermines the requesting spouse’s ability to reason independently and be able to do what is required under the tax laws id this may be true where the requesting spouse was not able to challenge the treatment of any items on the return or was not able to question the payment of any balance due reported on the return for fear of the nonrequesting spouse’s retaliation id sec_4 d i r b pincite the ao reasonably concluded that petitioner could not make this kind of showing petitioner and mr stackpool had permanently separated in date three months before the joint_return was filed in november of that year she was directly and actively involved in the preparation of that return as evidenced by her extensive communications with the hulet firm although respondent initially adhered to the ao’s position that petitioner was entitled to no relief he ultimately agreed to concede the case stipulating that petitioner would receive relief from joint_and_several_liability under sec_6015 with respect to the dollar_figure balance of the assessed deficiency there is no evidence in the record as to the basis for this concession although this con- cession is a factor that may be considered a concession does not by itself es- tablish that the position taken is unreasonable maggie mgmt co t c pincite see swanson t c pincite holding that irs position was substantially justified even though the commissioner ultimately conceded th e matter in the taxpayers’ favor prior to trial shaw v commissioner tcmemo_2005_106 89_tcm_1244 denying motion for costs where the commissioner made a full concession before trial notwithstanding this concession we conclude that the ao’s determination that petitioner was entitled to no relief under sec_6015 had a reasonable basis both in law and fact and was justified to a degree that could satisfy a reasonable person swanson t c pincite quoting underwood u s pincite rosario v commissioner tcmemo_2002_247 84_tcm_392 lozon v commissioner tcmemo_1997_537 74_tcm_1315 we accordingly conclude that the position_of_the_united_states was sub- stantially justified under sec_7430 because petitioner was not a prevailing_party she is not entitled to an award of fees or costs see sec_7430 c b reasonableness of petitioner’s costs even if we were to conclude that petitioner was a prevailing_party she has not proven the dollar amount of professional fees that she incurred in pursuing her claim for innocent spouse relief the taxpayer has the burden of establishing the fees incurred and of proving that the amount claimed is reasonable rule e see cowie v commissioner tcmemo_2007_108 absent agreement on the amount that is reasonable the moving party is required to file within days after receiving the irs response to the motion for fees and costs a detailed affidavit setting forth among other things a summary of the time expended by each individual for whom fees are sought including a description of the work per- formed and the costs associated with this work rule d see malowney v commissioner tcmemo_2006_135 petitioner did not submit the affidavit required by rule d instead she relies on the declaration included with her original motion which sought dollar_figure for professional fees and dollar_figure for tax_court filing costs and postage she claims to have paid dollar_figure in fees to a denver attorney and dollar_figure to a denver accounting firm petitioner prepared her petition herself and appeared pro_se in this court apart from her tax_court filing costs therefore she incurred no litigation costs the attorney’s fees covered work performed between march and date in connection with her protest to the irs appeals_office there is no reference in the attorney’s invoices to innocent spouse or sec_6015 relief rather the time entries refer specifically to other aspects of the examination eg responding to document requests pursuing a freedom_of_information_act_request 4petitioner does not explain why these fees do not total dollar_figure research concerning real_estate_professional classification and preparation of real_estate_professional narratives for and other time entries refer generally to the appeals_office protest eg assembling documents and preparing for and attending the conference petitioner has not established what if any attorney’s fees were incurred in connection with the innocent spouse issue that is the sole subject of this case petitioner’s accountant’s fees covered work performed between date and date there is no reference in the accountant’s time entries to inno- cent spouse or sec_6015 relief a few entries refer generally to the protest without describing the exact work performed but much of the time was spent on return preparation eg assembling tax_return return review review data for amended_return completion of amended_return and review of mileage and vehicle expenses on amended tax_return as in the case of her attorney’s fees petitioner has not established what if any accountant’s fees she incurred in connection with the innocent spouse issue for 5all of the attorney’s time was billed at dollar_figure per hour and most of the ac- counting time was billed at dollar_figure per hour for fees incurred in calendar_year the fee award limitation under sec_7430 was dollar_figure per hour see revproc_2014_61 2014_47_irb_860 for fees incurred in calendar_year sec_2013 and sec_2014 the fee award limitation under sec_7430 was dollar_figure per hour see revproc_2013_35 2013_47_irb_537 revproc_2012_41 2012_45_irb_539 continued respondent noted these defects in his response to petitioner’s motion for fees and costs invoking rule d respondent urged that petitioner was re- quired to file an additional affidavit or declaration establishing the time that her professionals devoted to the innocent spouse issue for she filed with her reply no such declaration and she did not address any of the defects to which re- spondent pointed instead petitioner noted in her reply that she is an attorney and asserted that her billing rate is dollar_figure an hour she had devoted big_number hours during the previous four years to resolution of her tax_liabilities and she was therefore entitled to additional attorney’s fees of dollar_figure this contention is frivolous the plain language of sec_7430 allows reimbursement only for actual expenditures not for lost opportunity_costs see eg minahan t c pincite citing 87_tc_838 the time pe- titioner expended as a pro_se litigant gives rise to no actual expenditure within the meaning of sec_7430 frisch t c pincite see also dixon v com- continued petitioner has the burden of showing that a special factor justified a higher hourly rate see sec_7430 sec_301_7430-4 proced ad- min regs she made no effort to do this missioner 132_tc_55 attorneys’ fees cannot exist and therefore cannot be incurred unless there is an attorney-client relationship in sum even if petitioner were a prevailing_party under sec_7430 she incurred no costs for professional assistance during the litigation phase of this case and she has not carried her burden of proving the amount of reasonable_administrative_costs allocable to the innocent spouse issue for as opposed to the numerous other issues that were the subject of the irs examina- tion and her appeals_office protest the only sum that she has established as at- tributable to her claim for innocent spouse relief is the dollar_figure she paid for the tax_court filing fee and postage but because we have determined that she is not a prevailing_party she is entitled to no fees or costs at all to implement the foregoing an appropriate order and decision will be entered
